Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding claim 1, patentability resides, at least in part in the holding member comprises a pair of projections protruding from an outer surface of the holding member toward an inner peripheral surface of the tubular portion at an end portion of the holding member, the end portion being closer to the opening portion of the tubular portion than another end portion of the holding member is to the opening portion of the tubular portion when the holding member is fitted in the tubular portion, and wherein the holding member comprises a locking projection, and the locking projection is located between the pair of projections, in combination with the other limitations of the base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Briggitte R. Hammond whose telephone number is (571)272-2006.  The examiner can normally be reached on Monday-Friday 10-6..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIGGITTE R. HAMMOND/Primary Examiner, Art Unit 2833